BY THE COURT.
Epitomized Opinion
Published Only In Ohio Law Abstract
Action was brought in Cleveland Municipal Court for damages resulting from' a collision between two motor vehicles owned and operated by the respective parties hereto. Mc-Giffin was operating his car in an easterly direction on Wilbur avenue at the intersection of 105th street. Silberstein was driving southerly on 105th street and stopped his ear at the intersection, having observed a west bound automobile approaching. He immediately started when the west bound car cleared the intersection, eolilding with the rear end of the east bound car operated by McGiffin. Reversing the Municipal Court, the Court of Appeals held:
Failure of the operator of an automobile after stopping at a street intersection to observe cars approaching in both directions constitutes negligence and he is liable for collision injuries to the owner of an automobile coming from the opposite direction from that in which he was looking.